Exhibit 10.17

CONSULTING AND NON-COMPETITION AGREEMENT

     This CONSULTING AND NON-COMPETITION AGREEMENT (this “Agreement”) is made
and entered into as of August 31, 2008, by and between Vishay Intertechnology,
Inc., a Delaware corporation (“Vishay”), and Richard N. Grubb, an individual
(“Consultant”).

W I T N E S S E T H:

     WHEREAS, Consultant was Executive Vice President and Chief Financial
Officer of Vishay pursuant to an Employment Agreement made as of January 1, 2004
(the “Employment Agreement”);

     WHEREAS, Consultant’s employment with Vishay was terminated as of August
31, 2008, and each of Consultant and Vishay retain their respective rights, and
remain subject to their respective obligations, under the Employment Agreement;

     WHEREAS, Vishay now desires to retain Consultant as a consultant to Vishay
in such matters as shall from time to time hereafter be requested by Vishay, on
the terms and conditions set forth herein;

     NOW, THEREFORE, Vishay and Consultant, each intending to be legally bound,
hereby mutually covenant and agree as follows:

ARTICLE I

Consultancy Engagement

     1.1 Engagement; Term. Vishay hereby engages Consultant, and Consultant
hereby accepts such engagement and agrees to serve as a consultant to Vishay
upon the terms and conditions hereinafter set forth, for a term commencing as of
September 1, 2008 and terminating upon 30 days advance written notice from one
party to the other party (such term, the “Consulting Term”).

     1.2 Consulting Duties. During the Consulting Term, Consultant shall be
available to render consulting services from time to time on an as-needed basis.
Consultant’s consulting duties shall include (a) cooperating and assisting
Vishay in (i) any investigation being conducted by, or of, Vishay, and (ii) any
investigation, litigation, regulatory proceeding, or other dispute in which
Vishay is involved and, in either case, as to which Consultant had any knowledge
or involvement, (b) acting as a historical and knowledge resource to Vishay
employees in connection with matters he is familiar with, including matters
related to general financial issues and the preparation of Vishay’s financial
statements, (c) transitioning his responsibilities to employees of Vishay, and
(d) providing other services as may be reasonably assigned to Consultant.
Consultant agrees to make himself available to perform the services

-1-

--------------------------------------------------------------------------------

described above and to use his best efforts to perform such services faithfully
and diligently, and to the best of his ability and in the best interests of the
Vishay. Such services will be performed at reasonably convenient and mutually
acceptable times, with consideration for Consultant’s other business and
personal obligations. Consultant shall be permitted to engage in other business
activities (including employment), provided that such activities do not
otherwise violate the terms of the Employment Agreement, this Agreement or
materially impair his ability to perform his duties hereunder. The parties
expressly agree that the Vishay shall not be obligated to provide Consultant
with any staff or office space. The parties do not anticipate that Consultant’s
services as a Consultant will exceed, and Consultant is not required to provide
such services in excess of, 20 percent of his average level of services
performed for Vishay over the 36-month period immediately preceding the
termination of his employment with Vishay.

     1.3 Independent Contractor Status.

     (a) In performing the consulting services hereunder, Consultant shall be an
independent contractor. Consultant shall not be considered as having an employee
status during his consulting engagement and, except as expressly provided in the
Employment Agreement, shall not be entitled to participate in any Vishay
employee plans, arrangements or distributions by during such period. During his
consulting engagement, Consultant shall not act as an agent of Vishay and shall
not be entitled to enter into any agreements on behalf of Vishay, incur any
obligations on behalf of Vishay, or be authorized to bind Vishay in any manner.
No form of joint venture, partnership or similar relationship between the
parties is intended or hereby created.

     (b) Except as otherwise required by law, Vishay shall not withhold any sums
from the Consulting Fees (defined below) for Social Security or other federal,
state or local tax liabilities or contributions, and all such withholdings,
liabilities, and contributions shall be solely Consultant’s responsibility.

     (c) As an independent contractor during his consulting engagement,
Consultant shall be solely responsible for determining the means and methods by
which he shall perform the services described herein. All of Consultant’s
activities during his consulting engagement will be at his own risk, and he
shall have sole responsibility for arrangements to guard against physical,
financial, and other risks, as appropriate.

     (d) Notwithstanding the parties’ intention and agreement that Consultant be
an independent contractor and not be an employee of Vishay during his consulting
engagement, the parties recognize that the applicable law and proper application
thereof is not always clear. Consultant understands and agrees that if he should
be classified as an employee under any such law, Consultant shall remain
ineligible to participate in any Vishay pension, profit-sharing (including
401(k)), health, life, and all other employee benefit plans, and, except as
expressly set forth in the Employment Agreement, Consultant expressly waives any
right to any such benefits. The Consulting Fees to be paid to Consultant under
this Agreement take into account the fact that Consultant is ineligible in all
events to participate in such plans, and constitutes part of the consideration
for this waiver. In addition, Consultant acknowledges that policies and
practices of Vishay with respect to its employees do not apply to Consultant,
and the terms of Consultant’s

-2-

--------------------------------------------------------------------------------

consulting engagement by Vishay are governed solely by the express provisions of
this Agreement.

ARTICLE II

Remuneration

     2.1 Consulting Fee. Vishay will pay Consultant and Consultant will accept
consulting fees (“Consulting Fees”) during the Consulting Term at a monthly rate
of $20,000. Such Consulting Fees will be paid monthly in arrears.

     2.2 Reimbursement of Expenses. Vishay will reimburse Consultant for all
reasonable and necessary travel and other business expenses as may be incurred
by him during the Consulting Term in the performance of the duties and
responsibilities assigned to him in connection with his consulting engagement
under this Agreement; provide, however, that Consultant shall not be entitled to
reimbursement of first class airfare. Such reimbursements shall be made by
Vishay on a timely basis upon submission by Consultant of proper accounts
therefore in accordance with the Vishay’s standard procedures.

     2.3 No Other Fees, Payments or Remuneration; Cessation of Engagement. The
Consulting Fees and expense reimbursement specified in this Article II shall be
in lieu of any and all other fees, payments and remuneration in connection with
Consultant’s consulting engagement with Vishay. In the event Consultant’s
consulting engagement hereunder shall cease for any reason, then the Consulting
Fees and expense reimbursement provided for in this Article II shall cease on
the date of such event, except as otherwise specifically provided herein.

     2.4 Access to Facilities and Employees. During the Consulting Term,
Consultant may make use of Vishay’s facilities and of the time and services of
Vishay’s employees, in each case as the Vishay shall determine.

ARTICLE III

Restrictive Covenants

     3.1 Non-Competition. During the Consulting Term and for two years following
the termination of the Consulting Term, Consultant shall not, without the prior
written consent of the Vishay, directly or indirectly, own, manage, operate,
join, control, participate in, invest in or otherwise be connected or associated
with, in any manner, including as an officer, director, employee, independent
contractor, subcontractor, stockholder, member, manager, partner, principal,
consultant, advisor, agent, proprietor, trustee or investor, any Competing
Business (as defined below); provided, however, that nothing in this Agreement
shall prevent Consultant from (A) owning five percent (5%) or less of the stock
or other securities of a publicly held corporation, so long as Consultant does
not in fact have the power to control, or direct the management of, and is not
otherwise associated with, such corporation, or (B) performing Services for an
investment bank, investment advisor or investment fund that may, directly or
indirectly, own, manage, operate, join, control, participate in, invest in or
otherwise be connected or associated with, in any manner, any Competing
Business, provided that Consultant

-3-

--------------------------------------------------------------------------------

shall not, directly or indirectly, have any responsibility whatsoever for,
provide any services whatsoever to, or otherwise be connected or associated with
such Competing Business. Notwithstanding the foregoing, if a company has
separate divisions or subsidiaries, some of which conduct a Competing Business
and some of which conduct other businesses which are not Competing Businesses,
then the restrictions imposed hereunder with respect to Competing Businesses
shall apply only to the divisions or subsidiaries of such company that conduct
the Competing Businesses, provided that (A) Consultant shall not, directly or
indirectly, have any responsibility whatsoever for, provide any services
whatsoever to, or otherwise be connected or associated with any Competing
Business of the same company, and (B) Consultant obtains the prior written
consent of the Vishay, which consent shall not be unreasonably with held. As
used in this Section 3.1, “Competing Business” means any business or venture
located anywhere in the world that is engaged in the manufacture and supply of
passive and discrete active electronic components and/or strain gages, strain
gage transducers or strain gage instrumentation to the extent Vishay or any
subsidiary of Vishay is engaged in such activities on the date hereof.

     3.2 Non-Solicitation. During the Consulting Term and for two years
following the termination of the Consulting Term, Consultant shall not, directly
or indirectly solicit for employment, or recruit any person who at the relevant
time is an officer, director, employee, independent contractor, subcontractor,
manager, partner, principal, consultant, or agent of Vishay or any of its
subsidiaries or affiliates, or induce or encourage any of the foregoing to
terminate their employment, contractual or other relationship (as appropriate)
with Vishay or any of its subsidiaries or affiliates, or attempt to do any of
the foregoing either on Consultant’s own behalf or for the benefit of any third
person or entity.

     3.3 Confidential Information. Consultant agrees that he shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of providing the consulting services
hereunder and for the benefit of Vishay, either during the Consulting Term or at
any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating to Vishay, any of its subsidiaries, affiliated
companies or businesses, which shall have been obtained by Consultant during
Consultant’s prior employment by Vishay or during the Consulting Term. The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to Consultant; (ii) becomes known to the public subsequent to
disclosure to Consultant through no wrongful act of Consultant or any
representative of Consultant; or (iii) Consultant is required to disclose by
applicable law, regulation or legal process (provided that Consultant provides
Vishay with prior notice of the contemplated disclosure and reasonably
cooperates with Vishay at its expense in seeking a protective order or other
appropriate protection of such information). Notwithstanding clauses (i) and
(ii) of the preceding sentence, Consultant’s obligation to maintain such
disclosed information in confidence shall not terminate where only portions of
the information are in the public domain.

     3.4 Non-Disparagement. Each of Consultant and Vishay (for purposes hereof,
Vishay shall mean only the executive officers and directors thereof and not any
other employees) agrees not to make any public statements that disparage the
other party or, in the case of Vishay, its respective affiliates, employees,
officers, directors, products or services. Notwithstanding the foregoing,
statements made in the course of sworn testimony in administrative, judicial or

-4-

--------------------------------------------------------------------------------

arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) shall not be subject to this Section 3.4.

     3.5 Acknowledgements Respecting Restrictive Covenants.

     (a) Consultant has carefully read and considered the provisions of this
Article III and, having done so, agrees that:

          (i) the restrictive covenants contained in this Article III,
including, without limitation, the scope and time period of such restrictions,
are reasonable, fair and equitable in light of Consultant’s duties and
responsibilities under this Agreement and the benefits to be provided to him
under this Agreement; and

          (ii) such restrictive covenants are reasonably necessary to protect
the legitimate business interests of Vishay.

     (b) The parties acknowledge that it is impossible to measure in money the
damages that will accrue to one party in the event that the other party breaches
any of the restrictive covenants contained in this Article III and that any such
damages, in any event, would be inadequate and insufficient. Therefore, if one
party breaches any restrictive covenant contained in this Article III, the
non-breaching party shall be entitled to an injunction restraining the breaching
party from violating such restrictive covenant; provided, however, that a party
must provide the other party with not less than five (5) days written notice
prior to instituting an action or proceeding to enforce any restrictive covenant
contained in this Article III. If the non-breaching party shall institute any
action or proceeding to enforce a restrictive covenant contained in this Article
III, the breaching party hereby waives, and agrees not to assert in any such
action or proceeding, the claim or defense that the non-breaching party has an
adequate remedy at law.

     (c) In the event of a breach of any of the restrictive covenants contained
in this Article III, the parties agree that the non-breaching party, in addition
to any injunctive relief as described in Section 3.5(b), shall be entitled to
any other appropriate legal or equitable remedy.

     (d) If any of the restrictive covenants contained in this Article III are
deemed by a court of competent jurisdiction to be unenforceable by reason of
their extent, duration or geographical scope or otherwise, the parties
contemplate that the court shall revise such extent, duration, geographical
scope or other provision but only to the extent required in order to render such
restrictions enforceable, and enforce any such restriction in its revised form
for all purposes in the manner contemplated hereby.

     3.6 Consideration. Each of the covenants of this Article III is given by
Consultant as part of the consideration for this Agreement and as an inducement
to Vishay to enter into this Agreement and accept the obligations hereunder.

-5-

--------------------------------------------------------------------------------

ARTICLE IV

Miscellaneous

     4.1 Survival. Notwithstanding anything to the contrary herein, Article III
(“Restrictive Covenants”) and Article IV (“Miscellaneous”) of this Agreement
shall survive termination of this Agreement for any reason whatsoever.

     4.2 Notices. Any notice, consent, request or other communication made or
given in accordance with this Agreement shall be in writing and shall be sent
either (i) by personal delivery to the party entitled thereto, (ii) by facsimile
with confirmation of receipt, or (iii) by registered or certified mail, return
receipt requested. The notice, consent request or other communication shall be
deemed to have been received upon personal delivery, upon confirmation of
receipt of facsimile transmission, or, if mailed, three (3) days after mailing.
Any notice, consent, request or other communication made or given in accordance
with the Agreement shall be made to those listed below at their following
respective addresses or at such other address as each may specify by notice to
the other:

     To Vishay:

  Vishay Intertechnology, Inc.
63 Lancaster Avenue
Malvern, Pennsylvania 19355
Attention: Chief Executive Officer
Facsimile No.: (610) 889-0935

With Copy to:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York, 10036
Attention: Scott S. Rosenblum, Esq.
Facsimile No.: (212) 715-8411

     To Consultant: At Consultant’s last known address as reflected in Vishay
records or such other address as Consultant shall designate by written notice to
Vishay.

     4.3 Successors.

     (a) This Agreement is personal to Consultant and, without the prior written
consent of Vishay, shall not be assignable by Consultant otherwise than (i) to
an affiliate of Consultant or (ii) by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Consultant’s heirs and legal representatives.

     (b) This Agreement shall inure to the benefit of and be binding upon Vishay
and its successors and assigns.

-6-

--------------------------------------------------------------------------------

     (c) Vishay shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of Vishay expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that Vishay would have
been required to perform if no such succession had taken place. As used in this
Agreement, “Vishay” shall mean both Vishay as defined above and any such
successor that assumes and agrees to perform this Agreement, by operation of law
or otherwise.

     4.4 Complete Understanding; Amendment; Waiver. This Agreement constitutes
the complete understanding between the parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
and no statement, representation, warranty or covenant has been made by either
party with respect thereto except as expressly set forth herein. This Agreement
shall not be altered, modified, amended or terminated except by a written
instrument signed by each of the parties hereto. Any waiver of any term or
provision hereof, or of the application of any such term or provision to any
circumstances, shall be in writing signed by the party charged with giving such
waiver. Waiver by either party hereto of any breach hereunder by the other party
shall not operate as a waiver of any other breach, whether similar to or
different from the breach waived. No delay on the part of Vishay or Consultant
in the exercise of any of their respective rights or remedies shall operate as a
waiver thereof, and no single or partial exercise by Vishay or Consultant of any
such right or remedy shall preclude other or further exercise thereof.
Notwithstanding the foregoing, Consultant and Vishay retain their respective
rights, and remain subject to their respective obligations, under the Employment
Agreement.

     4.5 Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

     4.6 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be wholly performed within that State, without regard to the principles
of conflicts of law.

     4.7 Titles and Captions. All Section titles or captions in this Agreement
are for convenience only and in no way define, limit, extend or describe the
scope or intent of any provision hereof.

     4.8 Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original, and all such counterparts shall
constitute but one and the same instrument.

[Signature page follows]

-7-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Consulting and Non-Competition Agreement as of the day and year first above
written.

VISHAY INTERTECHNOLOGY, INC.      /s/ Carl Fritz    By: Carl Fritz  Title:
Administrative President, Americas      CONSULTANT:      /s/ Richard N. Grubb   
Richard N. Grubb 


-8-

--------------------------------------------------------------------------------